Title: To James Madison from William Jarvis, 3 August 1803 (Abstract)
From: Jarvis, William
To: Madison, James


3 August 1803, Lisbon. Wrote last on 25 July by the schooner Nancy via New York, enclosing letters from Pinckney, Graham, Simpson, and Leonard. Informs JM that “an affair of a very serious Nature lately took place here.” “Between two and three Years ago” Lisbon was plagued with street crime, including robbery and murder. “In this alarming Situation,” the comte de Novion, a French emigrant, proposed the creation of a “Corps of Police Guards” like that of Paris before the Revolution. The government agreed and gave him permission to choose men from among the regiments to make up the corps. They also agreed to allow officers and men higher pay than those in the regular regiments received. A Portuguese colonel, Gomes da Freire, requested the command of the police but was refused. The special privileges of the police caused them to be disliked by the military, “more especially as the Prince gave the officers the Power by their own authority to search all suspicious places for contraband Goods, not even exempting the Houses of the Nobility the barracks of the Soldiery, nor any place whatever, except the Houses of foreign Ministers and the Churches.” On 23 July, at a fair held near the city, a regiment of soldiers headed by Gomes da Freire, “who is now a Field Marshall,” was commanded to keep order and clashed with a police unit on the same mission. “The Soldiery fired on the Police Guards, by which they killed a Man and Woman,” wounded one or two others, and drove them away. Freire gave orders to arrest the count, “but it is said he exceeded his authority in so doing.” It is said that many of the “disorderly People” collected there “saluted him with ‘Viva Gomez Frire,’ ‘Viva Liberdade,’ upon which he pulled his Hat to them.” Immediately after this “the English Prince,” the duke of Sussex, took Freire to the prince regent, “who refused to see either of them.” The next day “another affray took place between the same parties,” with several being wounded on both sides, and Freire “was again saluted by some of the Populace, to whom he again bowed as he rode about.” At dinner that night with the English prince, he was arrested by the general in chief and put “in the Castle by order of the Prince Regent.” Next morning his regiment was ordered to march to the coast, but they refused to go without Freire and were not “got away” until “past noon.” Freire insists upon a trial by court-martial. “The affair has given rise to a Number of reports seeming to favor a belief that it was intended to try the disposition of the People toward a Revolution.” Believes this idea is “without any foundation, it appearing to have originated in the Hatred of the Soldiery and dislike of the officers.” For the moment “every thing is perfectly quiet.”
Four ships of war are under repair; the frigate will sail against the Algerines in a few days. The report of the capture of an Algerine polacre was correct: the crew (114 men) “were brought here about a fortnight since.” Confidence that Portugal can maintain its neutrality has grown among both the Portuguese and foreign merchants; the government “entertains no doubts to the contrary even altho: Spain should be involved in the War.” The latter event “appears highly probable.”
Submits some objections to the “Supplementary Act” as it regards foreign seamen. “The law leaving it at the discretion of the Captains to discharge foreign Seamen in foreign Ports will discourage them from entering into our Service. Should it produce this effect, by Keeping up the price of Seamen’s Wages it will tend to injure our Country at large & even the Farmer; for if the Merchant is obliged to navigate his Vessel at a higher price than the Europeans; he must buy the production of his Country at a diminished price to enable him to come in Competition with such Europeans as send similar Articles to the same Markets.” High wages will entice young country men “to enter a seafaring life,” and the indigent will “bring their Children up to this Profession.” During the late European war, this was the case in the eastern states and prevented the migration of “useful” citizens to the West, “A great loss I conceive in a fertile extensive Country like our’s which naturally points to Agriculture as the surest foundation of its prosperity and happiness.” Everything that “has a Tendency to induce her Citizens to quit Agriculture and Manufactures for a nautical life is to be lamented;… the habits and manners of Sailors is in so great a Degree destructive to the propagation of the Species.” Such an effect would be particularly damaging to southern ports, “where the bulk of the Seamen are Foreigners.” “If agreeable to Law our Vessels can be navigated with one half foreign Seamen, officers excepted.” Believes “those who sail under our Flag should be put upon the same footing with our own Seamen.” Believes “it would bear rather hard on the Owners should Seamen be entitled to demand two Months extra pay” for being left behind in port because of sickness. “Possibly it might have been as well had the Law specified that the two Months extra pay should be given to the Captains with which such Seamen returned, the Captains giving a receipt to the Seamen for the same payable on their arrival” in the U.S. This would secure their passage home and prevent them from squandering their pay abroad. Only one American seaman has been discharged in Lisbon under the law and only because his life would have been endangered if he went to sea. “In two Instances I have paid the Passage of Seamen that had not Protections but was satisfied from their manners appearance and Dialect of their being American.” Enclosed is the semiannual list of American ships using this port [not found]. Added “five Columns for Vessels that went out with their inward Cargoes.” Encloses also “A list of the Monies disbursed for Seamen with Captns receipts, Accompt Postages &c: and a List of the Protections granted,” and “two protests [not found] for the impressment of three Seamen from the Brig Mary of Kennebunk Captn. Bowditch and Brig Mary of Providence, Captn: Cook.” Sent copies to Erving. Also encloses letters from Simpson, Leonard, Willis, and Pinckney.
Because the exchange between Lisbon and Spain is unfavorable, wishes to be reimbursed for his disbursements “by drafts payable at Washington” rather than drawn on Madrid. Adds in a postscript that orders were recently given to complete the regiments. “The complement of each Regiment of foot is = 1,600 Men.” The whole when completed will be fifty thousand, cavalry and artillery included. “No particular reason is assigned for this measure.”
 

   
   RC and enclosures (DNA: RG 59, CD, Lisbon, vol. 2). RC 12 pp.; docketed by Wagner as received 26 Sept. For surviving enclosures, see n. 3.



   
   Jarvis no doubt referred to his letter to JM of 25 June 1803.



   
   See John J. Murray to JM, 22 June 1803, n. 1.



   
   The enclosures are a list of sums disbursed for seamen (2 pp.); captains’ receipts for money advanced by Jarvis for the transport of seamen, 30 June 1803 (1 p.); a copy of Jarvis’s account, 30 June 1803, totaling 50,550 reals (1 p.); and a list of the protections issued to twenty American sailors by Jarvis, dated 30 June 1803 (1 p.; docketed by Wagner).



   
   A full transcription of this document has been added to the digital edition.

